Citation Nr: 0805983	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-10 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1988 to March 1991 
and from January 1995 to November 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, established service connection for chronic 
thoracolumbar (dorso-lumbar) sprain residuals and headaches; 
assigned 10 percent evaluations for those disabilities; and 
denied service connection for chronic hypertension.  In July 
2000, the RO granted service connection for chronic 
hypertension and assigned a noncompensable evaluation for 
that disability. In September 2002, the RO denied service 
connection for a chronic acquired psychiatric disorder to 
include depression.  In March 2003, the veteran was afforded 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  In September 2003, the Board, in 
pertinent part, remanded the veteran's claims to the RO for 
additional action.  

In July 2006, the Board granted an initial 20 percent 
evaluation for the veteran's thoracolumbar sprain residuals; 
denied an initial evaluation in excess of 30 percent for her 
headaches and an initial compensable evaluation for her 
hypertension; and remanded the issue of service connection 
for a chronic acquired psychiatric disorder to include 
depression to the RO for additional development of the 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  
REMAND

In reviewing the report of a June 2007 VA examination for 
compensation purposes, the Board observes that the veteran 
was reported to have received ongoing VA treatment for major 
depressive disorder at the Erie, Pennsylvania, VA Medical 
Center since November 2006.  Clinical documentation of the 
cited VA treatment is not of record.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The examiner at the June 2007 VA examination for compensation 
purposes noted that the veteran had not been afforded a 
contemporaneous clinical examination and, therefore, "the 
opinions and conclusions offered by this examiner must be 
taken with some benefit of the doubt."  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) are fully met.

2.  Contact the veteran and request that 
she provide information as to all 
treatment of her chronic psychiatric 
disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Erie, 
Pennsylvania, VA Medical Center after 
October 2006, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of her chronic psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent degree of 
probability or higher) that any 
identified chronic acquired psychiatric 
disorder had its onset during active 
service or otherwise originated during 
active service.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include 
depression.  If the benefit sought on 
appeal remains denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran and her representative are free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

